Frank S. McCullough, J.
This is a motion by the plaintiff for an order in accordance with CPLR 3101 (subd. [e]) directing the defendants’ attorneys to turn over to them a copy of a statement of a witness.
The statement was given either to a teacher or a representative of defendants’ insurance carrier. The action is on behalf of an infant student who allegedly lost the sight of an eye as a result of this accident. The witness in question is 15 years old, and is the half brother of the infant plaintiff.
The court determines that in accordance with CPLR 3101 (subd. [a], par. [4]) there are adequate special circumstances which warrant the relief sought, and the motion is, therefore, granted. Settle order on notice.